Status of the Claims
The action is in response to amendments filed on 4/6/2022, in which Claim 1, 3, 4, 5, 7, 8, 10, 12, 14, 15, 17, 20, 21, 23 are amended and Claim 24 is new. The amendments have been entered. 
Claims 1 – 8, 10, 12 – 15, 17 – 18 and 20 – 24 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1, 12 and 17 are considered allowable since when reading the claim in light of the specification as per MPEP 2111.01, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in each of these claims including at least : 
first sensor data sample including first sensor data … , first contextual information
second sensor data sample including second sensor data …, second contextual information
… training a trainable model by: generating map data using the trainable model to encode the first sensor data sample and the second sensor data sample into a first latent representation 
Especially, the contextual information refer to the metadata relating to the sensor’s configuration as specified in paragraph 25 of specification and the CNN model takes both the sensor data and metadata as input to produce map data as illustrated in figure 4 and described in paragraph 28. 
The closest prior arts of record are: Levi “Methods and System for Generating Realtime Map Information, US20190072978” which discloses training neural network with a corpus of different sensor data to generate map information but no meta data or sensor configuration is mentioned; Breed et al. “Mapping Techniques Using Probe Vehicle, US20090140887” which discloses crowd sourced mapping technique using data of multiple sensor types of multiple configuration as input the neural network but no metadata/configuration of sensor are input to learnable model.   
Dependent claims have been found allowable due to at least  the above features recited in the independent claims upon which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIEN MING CHOU whose telephone number is (571)272-9354.  The examiner can normally be reached on Monday- Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAKI KAKALI can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/S.C./Examiner, Art Unit 2122
/BRIAN M SMITH/Primary Examiner, Art Unit 2122